DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 9 of U.S. Patent No. 10,699,745 (hereafter patent claims). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 20 recites “means for generating a track trajectory for a first data track, wherein the track trajectory is used to write data to the data segments of the first data track”.
As a result of the three-prong analysis (see MPEP 2181), the above limitations are interpreted under the provisions of 35 U.S.C. § 112(f).
The Applicant’s disclosure appears to identify the structure described in page 6, line 10 through page 7, line 13 as corresponding to the claimed “means for generating a 
Since the means recited in claim 20 corresponds to the structure recited in patent claim 1, it is deemed that patent claim 1 includes all of the limitations of claim 20.
Patent claim 1 also includes additional limitations.  Hence, claim 20 is generic to the species of invention covered by patent claim 1.
As such, claim 20 is anticipated by patent claim 1 and is therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Patent claim 9 has similar limitations as claim patent claim 1, and likewise includes all of the limitations of claim 20.
For the same reasons noted above, claim 20 is generic to the species of invention covered by patent claim 9, and therefore the claims are not patentably distinct from each other.
Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Guo et al. (US 7,746,595) discloses: in regard to claims 1 & 12, a data storage device (Figure 1A) comprising: a disk (2) comprising servo data for defining a plurality of data tracks (as shown), wherein each data track comprises a plurality of data segments (as shown in Figures 1A, 5A & 5B); a head (12) actuated over the disk; and control circuitry (16) configured to: write first data to data segments of a first data track (Figure 5A, element A); and write second data to data segments of a second data track (Figure 5A, element B).
However, Guo et al. does not disclose: in regard to claim 1, after writing the second data, read the first data at multiple off-track offsets of the first data track to measure an average off-track read capability (OTRC) of the first data track; generate a cross-track profile for a first data segment of the first data track; and correlate at least part of the cross-track profile with the measured average OTRC; and in regard to claim 12, after writing the second data, read the first data at multiple off-track offsets of the first data track to measure an average off-track read capability (OTRC) of the first data track; generate a track trajectory for a third data track based on the measured average OTRC; and write third data to the data segments of the third data track based on the track trajectory.
Claims 2-11 and 13-19 are dependent upon allowable base claims and are likewise allowable for the same reasons.
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Liu et al. (US 8,107,328) discloses a method wherein a signal is used to extract embedded information in a wobbled track, and a quality metric unit coupled to a timing loop, the quality metric unit being configured to measure a quality metric value based on a phase error of two signals.
Li et al. (US 8,139,301) discloses a process wherein if a quality metric is less than a threshold, a delay circuit is adjusted and the process repeats until the quality metric exceeds the threshold, and this process is then repeated for multiple radial locations of the disk and the resulting delay values stored in a table.
Jung et al. (US 8,630,052) discloses a disk drive wherein for a selected radial density of data tracks, the ability to read a data track is measured at each of a plurality of off-track offsets, and a corresponding quality metric is generated for each off-track offset, such as a bit error rate.
Haralson (US 9,214,186) discloses a data storage device wherein the radial offset between the read element and write element may be detected by scan reading multiple adjacent tracks near the expected location of the target track and evaluating the difference between the first quality metric and the second quality metric.
Pan et al. (US 2015/0187385) discloses a storage device wherein the energy of the actual preamble and the adjacent preamble is calculated, and using the estimated energies and the time stamps of the sync marks, a quality metric, a head offset and a time shift are calculated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688